Title: From George Washington to Israel Shreve, 28 July 1794
From: Washington, George
To: Shreve, Israel


               
                  Sir,
                  Philadelphia July 28th 1794
               
               Your letter of the 29th Ulto came to my hands a few days ago only.
               Mr Samuel Jackson (if that is the name of the person who
                  
                  asked me sometime in the course of last winter, if I would dispose of my land in Fayette, & at what price) must very greatly have misunderstood my answer if he conceived thirty shillings an acre was the value I had set upon it.
               The truth is, that at no period since I dissolved my partnership with Simpson, & had any idea of parting with this, & my other Lands West of the Alligany Mountains, did I ever fix a less value than forty shillings pr Acre on the tract you live. It is not to be presumed then that I should lower my price when it was encreasing twenty five, fifty, and even an hundred prCt in almost every direction.
               Mr Jackson must have mistaken the tract in Washington County for that in Fayette, from the price; for thirty shillings pr Acre was the value I put on that.  The conversation I had with that Gentleman was very short; for when I found he did not mean to be the purchaser himself, but was making enquiries merely to satisfy his own curiosity or to gratify that of others, I told him I had rated them at such & such prices, 40/. I think for that in Fayette, & 30/. for the other; & being asked if I would allow any credit, he was answered yes; provided a certain part of the purchase was paid at the time of ensealing & delivery; and interest paid on the residue. But he was told at parting, that as nothing final had taken place between him & me, he was not to consider anything that passed between us, as binding upon me at a future day.
               Mentioning this matter to a Gentleman well acquainted with the value, & prices of land in that Country, he told me he thought the Land on wch you live (the whole tract I mean) would fetch Six dollars an acre: accordingly, Mr Ross of Washington (one of your Senators) has been authorised by me to sell both tracts; Not knowing therefore what he may have done in this matter, I cannot be more precise with you, at this time.  If the land is not already under engagement, and I do not believe it is, as it is but lately the power to dispose of it was given, it would give me pleasure that you shd have the preference, if Mr Ross and you can agree on the price. And if you would pay a fourth of the purchase down, you might have credit for the residue four, five, or even Six years, giving the Land, and your Bond bearing interest, as security.  With esteem & regard I am—Sir Yr Very Hble Servt
               
                  Go: Washington
               
             